USCA4       Appeal: 21-1369
 2/4/22, 12:19 PM
                                   Doc: 105               Filed: 02/22/2022                Pg: 1 of 3
                      Gov. Henry McMaster Appeals Preliminary Injunction of Fetal Heartbeat Bill, Continues Fight for Unborn Children in South Carolin…


                                                                                                                Online Services     Agency Listing

       The Governor's accelerateSC task force has launched accelerate.sc.gov, South Carolina's one-stop-shop for
                                                         COVID-19 response information.




                                                                      Search Governor.sc.gov


      Menu
                                                                                            0  22
                                                                                        , 2
                                                                                      4Governor
                The Governor                    The First Lady
                                                                               e  b .
                                                                             Lieutenant                                        Newsroom

                                                                           9 F
                                                           13 6
                                          . 2           1-
                                                      Executive Branch                      Contact


                                       No
  Home » Recent News
   » Gov. Henry McMaster Appeals Preliminary Injunction of Fetal Heartbeat Bill, Continues Fight for Unborn
   Children in South Carolina


  Gov. Henry McMaster Appeals
  Preliminary Injunction of Fetal
  Heartbeat Bill, Continues Fight for
  Unborn Children in South Carolina

 https://governor.sc.gov/news/2021-07/gov-henry-mcmaster-appeals-preliminary-injunction-fetal-heartbeat-bill-continues-fight                        1/3
USCA4       Appeal: 21-1369
 2/4/22, 12:19 PM
                                   Doc: 105               Filed: 02/22/2022                Pg: 2 of 3
                      Gov. Henry McMaster Appeals Preliminary Injunction of Fetal Heartbeat Bill, Continues Fight for Unborn Children in South Carolin…


            July 7, 2021


            COLUMBIA, S.C. – Governor Henry McMaster – joined by other defendants – has appealed the
            federal district court’s preliminary injunction of the South Carolina Fetal Heartbeat and Protection
            from Abortion Act (Fetal Heartbeat Act) to the U.S. Court of Appeals for the Fourth Circuit.

            “While the U.S. Supreme Court’s decision to hear the case related to Mississippi’s law offers great
            hope and promise for protecting the lives of the unborn, we must defend South Carolina’s Fetal
            Heartbeat Act against every challenge at every level,” said Gov. Henry McMaster. “As I’ve said
            before, the right to life is the most precious of rights and the most fragile. We must never let it be
            taken for granted or taken away. And we must protect life at every opportunity, regardless of
            cost or inconvenience.”

            The appeal to the U.S. Court of Appeals for the Fourth Circuit challenges the federal district
            court’s preliminary injunction order on two primary grounds and requests that the order be
            reversed and that the U.S. Court of Appeals for the Fourth Circuit remand the case for dismissal.
            The two primary issues argued in the filing are:
                                                                                          2  2
                                                                                       0centers operating in
                                                                                 ,  2
                                                                              4and statutory standing necessary
                The plaintiffs in the case, which consist of abortionists and abortion

                                                                        b  .
                South Carolina, lack both third-party constitutional standing
                                                                    e
                to bring suit against the law, and;
                                                                 F
                                                             9the entirety of the Fetal Heartbeat Bill by
                                                       3  6
                                                    1clause and erroneously imposing its own views of the Act’s
                The federal district court erred in enjoining

                                            2  1  -
                disregarding the Act’s severability
                purposes.
                                      o  .
                                   N
            In addition to appealing the preliminary injunction order, Governor McMaster and other
            defendants will continue to oppose this challenge and defend the merits of the Fetal Heartbeat
            Act at the district court level while the appeal is pending.

            To view a copy of the new filing, click here.

            Sequence of events related to the lawsuit:

                 On February 18, 2021, Governor McMaster signed the Fetal Heartbeat Bill into law after it
                 received bipartisan approval by the S.C. General Assembly.
                 Plaintiffs file lawsuit on the same day, claiming the law was unconstitutional.
                 Federal district court issues temporary restraining order on February 19, 2021, and extends it
                 on March 5, 2021.
                 Governor McMaster, along with S.C. House Speaker Jay Lucas, successfully intervenes to
                 defend the new law on March 9, 2021.
                 Federal district court issues preliminary injunction order on March 19, 2021.

 https://governor.sc.gov/news/2021-07/gov-henry-mcmaster-appeals-preliminary-injunction-fetal-heartbeat-bill-continues-fight                        2/3
USCA4       Appeal: 21-1369
 2/4/22, 12:19 PM
                                   Doc: 105               Filed: 02/22/2022                Pg: 3 of 3
                      Gov. Henry McMaster Appeals Preliminary Injunction of Fetal Heartbeat Bill, Continues Fight for Unborn Children in South Carolin…

                 Governor McMaster, along with other defendants, appeal the federal district court’s
                 preliminary injunction order to the U.S. Court of Appeals for the Fourth Circuit on April 2, 2021.
                 Governor McMaster, joined by other defendants, files opening brief in the U.S. Court of
                 Appeals for the Fourth Circuit today, July 7, 2021.




                  Executive                                        Boards        Floodwater
                  Orders                                             &           Commission
         Governor McMaster's Executive                             Commissions
                                                                            SC Floodwater Commission
                         Orders
                                                            Information on SC Boards &
                                                                      Commissions
                                                                                                     02 2           LEARN MORE
                  LEARN MORE

                                                                                                 4, 2
                                                                                   b .
                                                                                 Fe
                                                                   LEARN MORE



                                                  3 6 9
                                             1 - 1
                                          . 2
                                       No
   The Honorable Henry McMaster                                                                                                      The Governor
   State House                                                                                                                       The First Lady
   1100 Gervais Street                                                                                                         Lieutenant Governor
   Columbia, SC 29201
                                                                                                                                       Newsroom

                                                                                                                                  Executive Branch

                                                                                                                                     News Archive

                                                                                                                                           Contact



              SC.GOV Home | SC.GOV Policies | Help Center | Contact SC.GOV | Download Adobe Reader

                                                    Copyright © 2022 State of South Carolina



 https://governor.sc.gov/news/2021-07/gov-henry-mcmaster-appeals-preliminary-injunction-fetal-heartbeat-bill-continues-fight                        3/3